Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

                                                DETAILED ACTION

          The application of Kumar Sumanth Mukundala for Automatically Providing access to Vendor Application By Using Mobile Credential filed 12/17/20 has been examined. Claims 1-20 are pending.
Specification


Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.
The abstract of the disclosure is objected to because it is not written on a separate sheet of paper.  Correction is required.  See MPEP § 608.01(b).


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):



The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 9 and 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 9 and 20, the limitation of providing the hotel guest access to a hotel network when the credential is valid is not distinctly claimed. 


         
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2,4-5,5,8,10,12,14,16-17, and 19 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Landis US Patent Application Publication 20140257963.

Regarding claim 1, Landis teaches a method of automatically providing access to a vendor application to requestors, the method comprising:
                     receiving, by a vendor application of a vendor, a request from a requestor to access the vendor application to perform a business transaction between the requestor and the vendor (the user initiate access to the hotel agent service apps for accessing hotel services, paragraph 011, 019);
                receiving, by the vendor application, a mobile credential (code) assigned to the requestor for unlocking an access control device (paragraph 025);
           determining whether the mobile credential assigned to the requestor is valid; and based at least in part on determining that the mobile credential is valid, accepting, by the vendor application, the mobile credential and providing the requestor access to the vendor application to perform the business transaction (paragraph 025,026).
        Regarding claim 2, Landis teaches providing the requestor access to the vendor application includes applying a vendor promotion to the vendor transaction between the requestor and the vendor (paragraph 028).
Regarding claim 4, Landis teaches the mobile credential is encrypted (paragraph 025).
            Regarding claim 5, Landis teaches the requestor is a hotel guest of a hotel and the access control device is located at the hotel (paragraph 019,023).

	Regarding claim 10, Landis teaches providing the requestor access to the vendor application to perform the business transaction is further based at least in part on determining the requestor is within a first specified distance of a geographic location (paragraph 028).
            Regarding claim 12, Landis teaches the business transaction is a purchase of a product or a service (paragraph 023-024).
           Regarding claim 14, Landis teaches the promotion is at least one of free product, a discounted product, a free service, and a free product (paragraph 028).
            Regarding claim 16, Landis teaches a system configured to automatically provide vendor promotions to requestors, the system comprising:
        a processor (paragraph 012); and a memory comprising computer-executable instructions that (paragraph 011), when executed by the processor, cause the processor to perform operations, the operations comprising:
receiving, by a vendor application of a vendor, a request from a requestor to access the vendor application to perform a business transaction between the requestor and the vendor the user initiate access to the hotel agent service apps for accessing hotel services, paragraph 011, 019);
receiving, by the vendor application, a mobile credential (code) assigned to the requestor for unlocking an access control device (credential is used to access hotel service, paragraph 025);

based at least in part on determining that the mobile credential is valid, accepting, by the vendor application, the mobile credential and providing the requestor access to the vendor application to perform the business transaction (paragraph 025,026).
        Regarding claim 17, Landis teaches providing the requestor access to the vendor application includes applying a vendor promotion to the vendor transaction between the requestor and the vendor (paragraph 028).

            Regarding claim 19, Landis teaches the requestor is a hotel guest of a hotel and the access control device is located at the hotel (paragraph 019,023).



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

s 3,18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Landis US Patent Application Publication 20140257963 in view of Chow US Patent Application Publication 20150052582.

Regarding claim 3,18, Landis teaches verifying the code entered by the user in order to gain access to the vendor application (paragraph 025) but is not explicit in teaching denying the requestor access to the vendor application based at least in part on determining that the mobile credential is invalid. Chow in an analogous art teaches denying the requestor access to the vendor application based at least in part on determining that the mobile credential is invalid (paragraph 016).
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the system of Landis as disclosed by Chow because such modification increases the security of the vendor application by ensuring only authorized persons with the correct access code can access the vendor application.
Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Landis US Patent Application Publication 20140257963 in view of Bahia et al. US Patent Application Publication 20210365953.
Regarding claim 6, Landis is silent on teaching transmitting a validation request to a mobile credential module that comprises valid mobile credentials assigned to hotel guests of the hotel, the validation request comprising the mobile credential of the requestor; and in response to the transmitting, receiving a status of valid or invalid from the mobile credential module. Bahia in an analogous art teaches transmitting a validation request to a mobile credential module that comprises valid mobile credentials assigned to hotel guests of the hotel, the validation request comprising the mobile credential of the requestor and in response to the transmitting, receiving a status of valid or invalid from the mobile credential module (paragraph 024-027).
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the system of Landis as disclosed by Bahia because such modification increases the security of the .
Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Landis US Patent Application Publication 20140257963 in view of Rogers et al. US Patent 8844811.
Regarding claim 7, Landis is silent on teaching the mobile credential is valid between a time that the hotel guest checks into the hotel and a time that the hotel guest checks out of the hotel, and invalid otherwise. Rogers in an analogous art teaches mobile credential is valid between a time that the hotel guest checks into the hotel and a time that the hotel guest checks out of the hotel, and invalid otherwise (col. 3 lines 5-14).
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the system of Landis as disclosed by Rogers because such modification provides an improvement over the system of Landis by limiting access to the hotel facilities and promotion only to hotel guest and therefore provide an incentive to hotel guests. 


Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Landis US Patent Application Publication 20140257963 in view of Nicodemus et al. US Patent Application Publication 20070143851.
            Regarding claim 11, Landis is silent on teaching the requestor is provided access to the vendor application to perform the business transaction further based at least in part on determining that a current time of day is within a specified time period and the requestor is not provided access to the vendor application otherwise. Bodell in an analogous art teaches restricting the use of an application to a particular time of day (paragraph 08).
. 
Claims 13 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Landis US Patent Application Publication 20140257963 in view of Perotti US Patent Application Publication 20150279132
         Regarding claim 13 and 15, Landis is silent on teaching the requestor is an employee and the access control device is a location in a building. Perotti in an analogous art teaches an employee requesting access to an office building (paragraph 041, 043,045).
	It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the system of Landis as disclosed by Perotti because such modification represents an improvement over the system of Landis by increasing the functionality of the access control system.



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VERNAL U BROWN whose telephone number is (571)272-3060. The examiner can normally be reached Monday-Friday, 8AM-5PM, EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian A Zimmerman can be reached on 571 272 3059. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/VERNAL U BROWN/Primary Examiner, Art Unit 2683